Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging a determination, after a tier III disciplinary hearing, finding him guilty of violating a prison disciplinary rule prohibiting the possession of alcohol. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged, and the mandatory $5 surcharge has been refunded to petitioner’s inmate account. Although not mentioned in the letter from the Attorney General, we note that “any loss of good time incurred by petitioner as a result of the determination should be restored” (Matter of Benitez v Fischer, 118 AD3d 1237, 1238 [2014] [internal quotation marks and citations omitted]). In view of this, and given that petitioner has otherwise received all of the relief to which he is entitled, the matter is dismissed as moot (see id.; Matter of Loper v Fischer, 118 AD3d 1234, 1234 [2014]).
Peters, EJ., Stein, McCarthy, Rose and Devine, JJ., concur.
Adjudged that the petition is dismissed, as moot, without costs.